DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Amendment
The Amendment filed on 1/27/2021 has been entered. Claims 1-15 remain pending in the application, with claims 1-10 withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,999,937, hereinafter Srivastava.

Regarding the limitations of depositing an imprintable polymer material with an imprinted filter pattern, the method of depositing the imprintable polymer and imprinting the filter pattern is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Mouradian (MPEP § 2113).  Here, the limitations as to the depositing and imprinting is given minimal patentable weight.
Regarding claim 12, Srivastava teaches wherein the imprintable polymer material is localized within a precise channel length dimension (column 10, lines 37-49).
Regarding claim 15, Srivastava teaches wherein the substrate comprises a transparent substrate (column 3, lines 8-15) to enable an ultra-violet light cure of the imprintable polymer material (intended use MPEP § 2114 (II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12 and 15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of United States Application Publication No. 2004/0251171, hereinafter Iida.
Regarding claim 11, Srivastava teaches a microfluidic channel filter (figure 1) comprising: a substrate (item 190) formed of a material selected from fused silica and quartz (column 3, lines 8-11); a microfluidic channel (item 160) formed in of and into the material of the substrate (columns 2-3, lines 63-1); an polymer material deposited in the microfluidic channel to form a polymer filter into the microfluidic channel, the polymer filter being adjacent to but distinct from the material of the microfluidic channel (column 10, lines 37-49).
However, if it is determined that Srivastava fails to teach the polymer material in Srivastava is not an imprintable polymer material and is not imprinted with a filter pattern to form the polymer filter, Iida provides a teaching of forming a filter using stamping (imprinting) (Iida, paragraph [0155]).
Examiner further finds that the prior art contained a device/method/product (i.e., forming a filter with an imprinting method) which differed from the claimed device by the substitution of component(s) (i.e., forming a filter with phase-separation photopolymerization) with other component(s) (i.e., forming a filter with an imprinting method), and the substituted components and their functions were known in the 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute forming a filter with phase-separation photopolymerization of reference Srivastava with forming a filter with an imprinting method of reference Iida, since the result would have been predictable.
Regarding claim 12, Srivastava teaches wherein the imprintable polymer material is localized within a precise channel length dimension (column 10, lines 37-49).
Regarding claim 15, Srivastava teaches wherein the substrate comprises a transparent substrate (column 3, lines 8-15) to enable an ultra-violet light cure of the imprintable polymer material (intended use MPEP § 2114 (II)).
	
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava with or without Iida in view of United States Application Publication No. 2009/0250130, hereinafter Studer.
Regarding claim 13, Srivastava with or without Iida teach all limitations of claim 11; however, they fail to teach the imprintable polymer material comprises a photo-curable liquid resist.
Studer teaches a microfluidic polymeric device which utilizes a photopolymerizable resin composition in liquid form and deposits the liquid on the base (Studer, paragraph [0048]) as using a photopolymerizable resin composition in liquid form allows for simple and inexpensive equipment to be utilized and to provide access to devices which have a high spatial resolution, are transparent, resist organic and aqueous solvents, withstand pressures, are of reduced size, and are capable of integrating different materials (Studer, paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a photopolymerizable resin composition in liquid form as the imprintable polymer material because it would allow for simple and inexpensive equipment to be utilized and it would provide access to devices which have a high spatial resolution, are transparent, resist 
Regarding the limitations that the imprintable polymer material is jettable into the microfluidic channel from a fluid jet device, the method of jetting the polymer material is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Srivastava and Studer (MPEP § 2113).  Here, the limitations as to the jetting is given minimal patentable weight.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava with or without Iida in view of United States Application Publication No. 2012/0009098, hereinafter Mouradian.
Regarding claim 14, Srivastava with or without Iida teach all limitations of claim 11; however, they fail to teach the filter pattern comprises a finger pattern with same-sized fingers.
Mouradian teaches wherein the filter patter comprises a finger pattern with same-sized fingers (figure 5J).
Examiner further finds that the prior art contained a device/method/product (i.e., a filter pattern with same-sized fingers) which differed from the claimed device by the substitution of component(s) (i.e., a filter with pores) with other component(s) (i.e., a filter with same-sized fingers), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a filter with pores with a filter with same-sized fingers), and the results of the substitution (i.e., filtering the fluid) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a filter with pores of reference Srivastava with a filter with same-sized fingers of reference Mouradian, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see pages 1-10, filed 1/27/2021, with respect to the rejection(s) of claim(s) 11 and 12 under 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srivastava with or without Iida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798